DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                               Response to Arguments
As noted in the interview summary from 2-18-2021. Applicant’s arguments, see Pg. 1, also filed 2-18-2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mori et al. (US-2017/0,057,196), in view of Yoshiyuki Kamei (US-8,394,220)                                                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US-2017/0,057,196, hereinafter Mori), and in further view of Yoshiyuki Kamei (US-2011/0,240,205, hereinafter Kamei) Regarding claim 1, 	
A manufacturing method of a honeycomb structure comprising: 
a formed body forming step of extruding a forming raw material, 
to form a plurality of quadrangular prismatic columnar honeycomb formed bodies which have 5 partition walls to define a plurality of cells forming through channels for a fluid and extending from one end face to the other end face and in which a formed body cross section perpendicular to a central axis is rectangular; 
a firing step of firing the honeycomb formed bodies, to form a plurality of quadrangular prismatic-columnar quadrangular segments;0 
a triangular segment forming step of cutting parts of the formed quadrangular segments along a diagonal line in a quadrangular cross section perpendicular to the central axis and in parallel with the central axis, to form a triangular prismatic-columnar triangular segment which has a first side surface, a second side surface perpendicular to the first side surface, and an oblique side surface to couple side 
a bonded body forming step of disposing the triangular segment in a corner so that the oblique side surface becomes an outermost circumference and so that the residual first and second side surfaces face segment side surfaces of the quadrangular 20 segments, respectively, to construct a temporary assembly in which a plurality of triangular segments and the quadrangular segments are combined, and 
interposing a bonding layer between the triangular segment and the quadrangular segment and between the quadrangular segments, to form a honeycomb bonded body; and 
a circumference grinding step of drying the obtained honeycomb bonded body,25 and 
then grinding and processing a circumferential surface of the honeycomb bonded body, to manufacture the honeycomb structure having a desirable shape,
wherein the bonded body forming step further comprises: - 37 – 
a pressurizing step of pressurizing the triangular segment from a circumferential direction of the temporary assembly toward a central direction thereof, by use of a pressurizing jig comprising a pressurizer which has a cross section having a shape analogous to that of the triangular cross section and 
a pressurizing oblique side5 surface abuttable on the oblique side surface, and 
a pressurizer driving portion which moves the pressurizer along a pressurizing direction perpendicular to the first side surface or the second side surface to pressurize the triangular segment in a state where the pressurizing oblique side surface abuts on the oblique side surface.
Mori teaches the following:
([0110]) teaches that as the raw material powder, for example, silicon carbide powder may be used, ([0111]} teaches that the thus obtained kneaded material is extruded to prepare a prismatic columnar honeycomb formed body.
([0110]) teaches that, as the raw material powder, for example, silicon carbide powder may be used. ([0111]) teaches that the thus obtained kneaded material is extruded to prepare a prismatic columnar honeycomb formed body. (Fig. 6) is a schematic perspective view of the honeycomb segment when viewed from the inflow-side end face, noting the cells and partition walls.
([0113]) teaches that each of the honeycomb formed bodies with the plugging portions are fired to obtain a plugged honeycomb segment,
& f.) {[0076]) leaches that, the plugged honeycomb structure of the present embodiment includes a plurality of honeycomb segments (specifically plugged honeycomb segments) that are bonded to each other via the bonding layer. ([0078]) teaches the shape of the honeycomb segments is not limited especially. For example, examples of the shape of the honeycomb segments include a polygonal prismatic columnar shape, where the cross-sectional shape orthogonal 
([0123]) teaches that the obtained honeycomb segments were dried by high-frequency induction heating and then dried by a hot-air drier. Additionally, ([0112]) teaches drying by microwaves.
([0078]) teaches that the honeycomb segments disposed at the outermost circumference of the plugged honeycomb structure may have a prismatic columnar shape, a part of which is processed by grinding or the like in accordance with the overall shape of the plugged honeycomb structure.

Regarding claim 1, Mori is silent on the following limitation(s):
(d), (i), (j), & (k)

Regarding Claim 1, in analogous art for the production of a ceramic honeycomb structure that comprises segments that are combined and pressed while bonding with a bonding material, that is dried through electromagnetic radiation and a peripheral structure that, is ground to obtain a honeycomb structure, Kamei suggests details on how to manufacture the various segments to be bonded together, and in this regard Kamei teaches the following
([0061]) teaches that producing triangular prism triangular segments 3 as “cut quadrangular prism honeycomb fired bodies” in double and having the same area each other in the cross section perpendicular to the central axis, as shown in FIG. 
([0077]) teaches that when the assembly of the quadrangular prism honeycomb fired bodies 2 and the pseudo quadrangular segments 5 bonded by applying a bonding material at the side faces is pressed with clenching them from the outermost periphery 12 toward the inside to obtain a honeycomb block body 11 having been provided with auxiliary members, it is preferable to apply pressure with a pressurizing jig 31 as shown in FIG. 8. At this time, it is preferable to press all the honeycomb fired bodies and pseudo quadrangular segments constituting the outer periphery with the pressurizing jig 31. Noting that the shape of the corner segments are triangular, which is a shape analogous to that of the triangular cross section.
As depicted in (Fig. 8), the pressuring jig is used both on the corners and on the oblique side5 surfaces of the honeycomb and its comprising segments. Highlight that ([0078]) teaches that it is preferable to use an elastic body of rubber or the like in the portion brought into contact with a quadrangular prism honeycomb fired body or a triangular segment. As such the duplication of parts may be implemented regarding the rubber portion contacting the honeycomb. 
([0078]) teaches that the pressurizing jig 31, it is capable of transferring a pressure of 0.1 to 0.6 MPa to each of the honeycomb segments by a hydraulic 
 	Kamei further suggests that the benefit of cutting quadrangular segments into triangular segments is it provides a means for obtaining a honeycomb structure having a predesigned shape, ([0012]). In addition, providing a means that when fabricating honeycombs the number of the honeycomb formed bodies segments could be reduced to improve the raw material yield, ([0114]). In addition the use of a drying jig as descried provides a means for clenching the honeycomb segments from the outermost periphery 12 toward the inside, pressure can be applied evenly and strongly to the honeycomb block body 11 having been provided with auxiliary members, and therefore a strongly bonded honeycomb block body 11 having been provided with auxiliary members can be produced, ([0077])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing prismatic, and quadrilateral ceramic honeycomb segments that are bonded together, dried and sintered of Mori, by utilizing a step of cutting a template of bonded square pillar shaped honeycomb, as taught by Kamei. Highlighting, implementation of a step that comprises cutting a cutting quadrangular segments into triangular segments is it allows for obtaining a honeycomb structures having a predesigned shape, and forming honeycomb body segments that could be reduced to improve the raw material yield. In addition, the use of a drying jig as described allows for a strongly bonded honeycomb 11 having been provided with auxiliary members to be produced.
Regarding claim 2, 	
Wherein the pressurizing jig further comprises a movement regulating portion which abuts on the triangular segment and the quadrangular segment from a direction perpendicular to the pressurizing direction, to regulate movements of the triangular segment and the quadrangular segment from the central direction of the temporary assembly to the circumferential direction thereof.
Regarding Claim 2, in analogous art as applied above, Kamei suggests details on how to manufacture the various segments to be bonded together, and in this regard Kamei teaches the following
([0078]) teaches that the pressurizing jig 31, it is capable of transferring a pressure of 0.1 to 0.6 MPa to each of the honeycomb segments by a hydraulic pressure, pneumatic, or electric cylinder. Noting, that the triangular segments have jig portions touching on both available sides, (perpendicular and parallel) and the oblique portions have a drying jig segments that touches its single available side.  
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

Regarding claim 3,
Wherein in the pressurizing step, at least a pair of pressurizing jigs are used, the triangular segment is pressurized in a first pressurizing direction by a first pressurizer of one of the pressurizing jigs, and the triangular segment is pressurized in a 20second pressurizing direction perpendicular to the first pressurizing direction by a second pressurizer of the other pressurizing jig.
Regarding Claim 3, in analogous art as applied above, Kamei suggests details on how to manufacture the various segments to be bonded together, and in this regard Kamei teaches the following
([0078]) teaches that the pressurizing jig 31, it is capable of transferring a pressure of 0.1 to 0.6 MPa to each of the honeycomb segments by a hydraulic pressure, pneumatic, or electric cylinder. Noting, that the triangular segments have jig portions touching on both available sides, (perpendicular and parallel). 
A.) Claim(s) 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of Kamei and in further view of Kasai et al. (JP-2001/130,973, hereinafter Kasai)Regarding claim 4, Mori/Kamei are silent on the following:
Wherein the pressurizing jig further comprises a swinging mechanism portion which swings the pressurizer in a direction perpendicular to the pressurizing direction.

([0037]) teaches that the spring (54) has a support rod (57) inserted therein, and is supported by the support rod (57), Then, both ends of the spring 54 are stretched straight and come into contact with the back plate 560 of the pressing member 56, and the central portion of the spring 54 is also drawn out to form an inverted U-shape (inverted V-shape). This portion is in contact with the bottom plate of the fixing member 55, With such a configuration of the pressing spring member 53, the pressing member 56 constituting the pressing spring member 53 is urged in the direction of the arrow depicted in (Fig. 5), Highlighting, that the swinging mechanism is mapped to the support rod (57) which allows for the pivoting/swinging action and that the direction implicated by the arrow in (Fig. 5) is a "swinging" direction / action.  Noting, that the simple substitution of one known element for another to obtain predictable results allows for the case law related to KSR to be implemented. Accordingly, citing the case law for KSR "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). In re Dailey, 357 F, 2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art. In re Dailey et al, 149 USPQ47; Eskimo Pie Carp, v, Levous et a I, 3 U5PQ 23. Kasai discloses the claimed invention except for the rounded drying jig with pressurizing features. It would have been obvious to one of ordinary skill in the art at the time the invention was made to round the drying jig with pressurizing features, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of a rounded drying jig with pressuring features for the purpose of drying rounded honeycomb bodies, such as those displayed in Kasai’s (Fig. 9 & 151}.
 	Kasai further suggests that the benefit of using jig with pressurizing means is it provides a means for drying a ceramic molded body that can be uniformly and quickly dried without causing deformation such as warpage due to uneven evaporation of 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing prismatic and quadrilateral ceramic honeycomb segments that, are bonded together, dried and sintered of Mori/Kamei, by utilizing a drying jig with means for pressurizing the encompassed ceramic honeycomb, as taught by Kasai. Highlighting, implementation of a drying jig with means for pressurizing the encompassed ceramic honeycomb allows for drying a ceramic molded body that can be uniformly and quickly dried without causing deformation such as warpage due to uneven evaporation of the ceramic molded body.
Regarding claim 5, Mori/Kamei are silent on the following:
Wherein the pressurizing jig comprises a plurality of pressurizer driving portions, to independently drive a plurality of pressurizers attached to the pressurizer driving -38- portions, respectively.
It should be noted that Kamei mentions that ([0078]) teaches that the pressurizing jig 31, it is capable of transferring pressure to each of the honeycomb segments by a hydraulic pressure, pneumatic, or electric cylinder. With (Fig. 8), depicting the jig comprising a plurality of cylindrical elements. Furthermore that it is preferable to use an 
Regarding Claim 5, in analogous art as applied above in claim 4, Kasai suggests using details regarding the structure of a drying jig, and in this regard Kasai teaches the following:
([0038]) teaches that, as depicted in (Fig. 4), when the upper jig (51) having the plurality of pressing spring members (53) and the lower jig (52) are fitted together. Noting, that the plurality pressing spring members (53) are mapped to the plurality of pressurizers and that plurality the pressing spring members (53) can be independently operated.
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
	
	                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshiyuki Kamei (US-8,394,220)- This is the patent equivalent to the above cited PG-Publication reference (US-2011/0,240,205)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741